Stephens, J.
1. The excerpts from the charge of the court, excepted to, are not subject to the objection that the court expressed an opinion upon any fact in issue, or that in stating the contentions of the parties he did not fairly state the contentions of the defendant.
2. The charge of the court was adjusted to the issues raised by the evidence, and properly instructed the jury upon the law applicable to the case.
*813Decided, July 24, 1922.
Action for damages; from Bibb superior court — Judge Mathews. October 18, 1921.
Walter DeFore, James C. Estes, for plaintiff in error.
Martin & Martin, contra.
3. Under the rule laid down in Savannah &c. Railway v. Barber, 71 Ga. 644 (2), the exception that the plaintiff failed to prove his case as laid is without merit. See also, in this connection, McCook v. Alligood, ante, 812.
4. The defendant in its plea, and in its evidence in support thereof, having denied that its act in any manner caused or contributed to the plaintiff’s injury, and it not appearing from the record that the defendant contended .in the trial before the court and jury that the amount of damages recoverable by the plaintiff sl10nld be diminished under the rule of comparative negligence obtaining in this State, and the court having otherwise fairly and properly charged the law of negligence, the defendant can not be heard to complain of the court’s failure to charge the law of comparative negligence, in the absence of any special request to that effect. Savannah Electric Co. v. Crawford, 130 Ga. 421 (60 S. E. 1056); Savannah Electric Co. v. Bennett, 130 Ga. 597 (61 S. E. 529); L. & N. R. Co. v. McGarity, 139 Ga. 472 (77 S. E. 630).
5. No error of law appears.
6. The verdict was authorized by the evidence, and, in view of all the evidence and of the nature of the plaintiff’s injuries, this court can not conclude that the verdict (for $2,500) is excessive.

Judgment affirmed.


Jenkins, P. J., concurs.